Citation Nr: 0731650	
Decision Date: 10/05/07    Archive Date: 10/16/07

DOCKET NO.  05-25 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1. Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
back disorder, and, if so, whether service connection is 
warranted.

2. Entitlement to service connection for bilateral hearing 
loss

3. Entitlement to service connection for tinnitus.



REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran
ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1964 to 
January 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in January 
2005 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina.

In connection with this appeal, the veteran testified at a 
personal hearing before the undersigned Veteran's Law Judge, 
sitting at the RO in May  2007; a transcript of the hearing 
is associated with the claims file.  At his hearing, the 
veteran submitted additional evidence consisting of the 
records of audiograms from April 2005 and April 2007 and 
information on parachute landing falls.  See 38 C.F.R. § 
20.1304 (2007).  The Board notes that the veteran waived 
agency of original jurisdiction (AOJ) consideration of such 
evidence.  Id.  Therefore, the Board may properly consider 
such evidence in rendering its decision. 

In December 2006, the Board remanded the case to the agency 
of original jurisdiction (AOJ) for additional development, 
and it now returns to the Board for appellate review. 

The issues of service connection for bilateral hearing loss 
and tinnitus are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.





FINDINGS OF FACT

1. VA notified the appellant of the evidence needed to 
substantiate the claim decided herein, explained to him who 
was responsible for submitting such evidence, and developed 
all available evidence necessary for an equitable disposition 
of the claim.

2. In a final rating decision issued in January 1969, the RO 
denied a claim for service connection for a back disorder.

3. Evidence added to the record since the final January 1969 
RO denial is new, but not material in that it does not raise 
a reasonable possibility of substantiating the veteran's 
claim. 


CONCLUSION OF LAW

New and material evidence has not been received to reopen a 
claim of entitlement to service connection for a back 
disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2006)), eliminated the concept of a well-
grounded claim and redefined VA's obligations with respect to 
its duties to notify and assist a claimant.  In August 2001, 
VA issued regulations to implement the VCAA.  66 Fed. Reg. 
45,620 (August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2007)).

The Court of Appeals for Veterans Claims' (Court) decision in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable AOJ decision on the claims for VA benefits.  In 
this case, the veteran was provided with a VCAA notification 
letter in September 2004, prior to the initial unfavorable 
AOJ decision issued in January 2005.  Additionally, a second, 
undated, VCAA letter was sent between November 3, 2004 and 
the January 2005 rating decision.  A third VCAA notice was 
sent in January 2006. 
 
Under Pelegrini, for a VCAA notice to be consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), the notice must: 
(1) inform a claimant about the information and evidence not 
of record that is necessary to substantiate the claims; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence that the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claims.  Pelegrini, 18 Vet. App. at 120-121. 

In reviewing the veteran's new and material claim, the Board 
observes that the September 2004 letter informed the veteran 
of the type of evidence necessary to support reopening his 
claim and the undated and January 2006 letters informed him 
of specific treatment records that had not been received.  
All three VCAA letters addressed how VA would assist the 
veteran in developing his claims and his and VA's obligations 
in providing such evidence for consideration.  Pertinent to 
the "fourth element," the September 2004 letter requested 
that the veteran submit any evidence in his possession.  This 
letter also informed the veteran of the reason for the prior 
final denial of service connection for a back disorder, 
namely that the back injury claimed by the veteran was not 
shown by the record, in accordance with Kent v. Nicholson, 20 
Vet. App. 1 (2006).  Thus, a complete VCAA notice was 
received prior to the initial adjudication of the claim, and 
the Board proceeding with its decision will not be 
prejudicial to the veteran.     

Also pertinent to VA notice requirements is the Court's 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006). Dingess/Hartman held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) veteran 
status; 2) existence of a disability; 3) a connection between 
the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must notify the veteran that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id.

The veteran was provided with notice of the evidence needed 
to substantiate a disability rating and effective date in a 
March 2006 letter.  Despite the inadequate timing of the 
notice provided to the veteran on these elements, the Board 
finds no prejudice to the veteran in proceeding with the 
issuance of a final decision.  See Bernard, supra, at 394 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).  As the Board concludes herein that the 
preponderance of the evidence is against the veteran's new 
and material claim, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.  

All that VCAA requires is that the duty to notify is 
satisfied and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished all due process concerns have 
been satisfied.  See Bernard, supra; Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).  As indicated above, all content requirements of a 
VCAA notice have been fully satisfied in this case.  
Therefore, the Board finds that delaying appellate review by 
providing additional VCAA letters to the veteran would be of 
no benefit.

VA has also fulfilled its duty to assist the veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the veteran's claim.  The veteran's 
service medical records and private treatment records were 
reviewed by both the AOJ and the Board in connection with 
adjudication of his claim.  The veteran reported treatment 
for his back after service discharge at the Augusta VA 
Medical Center (VAMC).  However, a request for records from 
the Augusta VAMC yielded a November 2004 response that a 
search of the computer system and card information found no 
records for the veteran.  A request for records from 
Charleston Naval Hospital also resulted in a November 2004 
response that no records were found. 

The veteran indicated being seen by his family doctor, Dr. 
McNamara in Greenville, South Carolina shortly after 
discharge, but he did not provide an address for Dr. McNamara 
or a consent for release for those records. The law provides 
that while VA is obligated to assist a claimant in the 
development of a claim, there is no duty on VA to prove the 
claim.  As the Court stated in Wood v. Derwinski, "[t]he 
duty to assist is not always a one-way street.  If a veteran 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  1 Vet. App. 
190, 193, reconsidered, 1 Vet. App. 406 (1991); see also 
Wamhoff v. Brown, 8 Vet. App. 517 (1996).  Therefore, in the 
present case, the Board determines that VA is not obligated 
to request the records identified by the veteran when he has 
not provided VA with the necessary information to determine 
where to direct that request.  Therefore, the Board 
determines that VA has fulfilled its duty to assist in 
attempting to obtain available, relevant records.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to decide the claim.  With regard to the veteran's 
new and material claim, as the Board herein determines that 
new and material evidence has not been received to reopen the 
claim, a VA examination is not warranted.  

Thus, the Board finds that additional efforts to assist or 
notify the veteran in accordance with VCAA would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements of the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duty to 
inform and assist the veteran at every stage in this case.  
Therefore, he will not be prejudiced by the Board proceeding 
to the merits of the claim.

II. Analysis

The veteran contends that he has arthritis of his back as a 
result of an injury sustained in a parachute jump during 
service.  Therefore, he contends that service connection for 
a back disorder is warranted. 

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a).  
Connecting the disability to service may be accomplished 
through statutory presumption or through affirmative evidence 
that shows inception or aggravation during service, or that 
otherwise indicates a direct relationship between service and 
the current disability.  38 C.F.R. §§ 3.303(a), (d).    

The statutory presumptions and VA regulations implementing 
them are intended to allow service connection for certain 
diseases when the evidence might otherwise not indicate 
service connection is warranted.  See 38 C.F.R. § 3.303(d).  
Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests certain 
chronic diseases, including arthritis, to a degree of 10 
percent within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
or aggravated in service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. §§ 
1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

However, presumptive periods are not intended to limit 
service connection to diseases so diagnosed when the evidence 
warrants direct service connection.  38 C.F.R. § 3.303(d).  
Direct service connection may be granted for disease or 
disability diagnosed in service; or, if diagnosed after 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  Id.
    
A finding of direct service connection requires medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.   38 U.S.C.A. § 1112; 38 
C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 
506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.

In a rating decision issued in January 1969, the RO denied 
service connection for a back disorder.  In reaching such 
decision, the RO considered the veteran's service medical 
records and a May 1968 VA examination report.  No other 
medical records were associated with the claims file at the 
time of the decision.  Lacking any evidence of a back injury 
in service or of the present existence of a back disorder, 
the RO denied the claim.

In January 1969, the veteran was advised of the decision and 
he did not appeal.   The next communication received from him 
was his August 2004 application to reopen his claim of 
entitlement to service connection for a back disorder.  Thus, 
the January 1969 decision is final.  38 U.S.C. § 4005(c) 
(1964)  [§ 7105 (West 2002)]; 38 C.F.R. §§ 3.104, 19.118, 
19.153 (1969) [§§ 3.104, 20.302, 20.1103 (2007)].

Generally, a claim which has been denied in an unappealed or 
final RO decision or an unappealed Board decision may not 
thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 
7105(c) (West 2002).  The exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, VA shall reopen the claim and 
review the former disposition of the claim.

Changes to the definition of new and material evidence as set 
forth in 38 C.F.R. § 3.156(a) have been made.  These changes 
apply to claims to reopen received on or after August 29, 
2001.  See 66 Fed. Reg. 45,620 (August 29, 2001).  As the 
veteran filed his application to reopen his claim of 
entitlement to service connection for a back disorder in 
August 2004, the definition of new and material evidence 
effective August 29, 2001, found at 38 C.F.R. § 
3.156(a)(2006), applies in this case:  

New evidence means existing evidence not 
previously submitted to agency decision 
makers.  Material evidence means existing 
evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence 
of record at the time of the last prior 
final denial of the claim sought to be 
reopened, and must raise a reasonable 
possibility of substantiating the claim.
  
For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

In a January 1969 rating decision, the RO determined that 
there was no evidence showing incurrence or aggravation in 
service or present existence of a back disorder.  Since that 
decision, the veteran has submitted private treatment records 
from Dr. Sheldon dated from August 1993 to April 2003, from 
Dr.  Reeder dated from November 2001 to October 2004, and 
from Dr. Legerton and Dr. Donaldson of Low County 
Rhematology, dated from December 2002 to September 2006.  

While this evidence received since the January 1969 decision 
is new, it is not material as it does not raise a reasonable 
possibility of substantiating the veteran's claim.  
Specifically, at the time of the January 1969 decision, the 
only evidence of record was the veteran's service medical 
records and a May 1968 VA examination report.  Since the 
January 1969 decision, no evidence demonstrating treatment or 
diagnoses of a back disorder, including arthritis, or 
manifestation of such disorder during service or within one 
year of service discharge, has been received.  Private and VA 
medical records received since January 1969 contain no 
reference to a relationship between the veteran's claimed 
back disorder and his military service.  

Additionally, since the final RO denial, no medical evidence 
received provides a diagnosis of a back disorder and then 
relates that disorder to active service.  Specifically, the 
treatment records from Reeder Chiropractic show treatment for 
the neck, shoulders, and knees, but not for a back disorder.  
Further, although records from Dr. Sheldon relate to 
treatment of polyarthritis, among other disorders, they do 
not address diagnosis or treatment specific to the back.  A 
June 2002 X-ray of the abdomen revealed mild degenerative 
changes of the lumbar spine, but no treatment or diagnosis by 
Dr. Sheldon followed.  Records from Low County Rheumatology 
show diagnoses of osteopenia and rheumatoid arthritis and are 
relevant to treatment for problems of the knees, elbows, 
hands, wrists, and ankles.  However, as with the other 
records, there is no complaint or treatment of arthritis of 
the back noted.  Thus, none of the evidence submitted by the 
veteran supports the contention that the veteran has a 
current back disorder that is related to active service. 

Thus, the only evidence of record that the veteran has a back 
disorder related to his service is his own statements.  This 
is not competent evidence because, although the veteran is 
competent to speak to his symptomology, only those with 
specialized medical knowledge, training, or experience are 
competent to provide evidence on the question of diagnosis 
and causation.  See Jones v. Brown, 7 Vet. App. 134, 137 
(1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
See also Moray v. Brown, 5 Vet. App. 211 (1993) (lay 
assertions of medical causation cannot suffice as new and 
material evidence to reopen a claim).  
As a result, the Board must conclude that the evidence added 
to the record since the prior final denial is new, but not 
material in that it does not raise a reasonable possibility 
of substantiating the veteran's claim of entitlement to 
service connection for a back disorder.  Therefore, the Board 
finds that the requirements to reopen the claim of 
entitlement to service connection for a back disorder have 
not been met, and the must be denied.


ORDER

New and material evidence not having been received, the claim 
to reopen a previously denied claim seeking service 
connection for a back disorder is denied.


REMAND

The veteran contends that he suffers bilateral hearing loss 
and tinnitus from exposure to mortars and noise while 
parachuting in service.  The Board determines that a remand 
is necessary in order to afford the veteran a VA examination.

At his May 2007 hearing the veteran submitted an April 2007 
audiogram, which also included results of a reference 
audiogram performed in April 2005.  Neither audiogram meets 
the requirements to determine hearing loss for VA rating 
purposes,  in that they do not give the results of a 
controlled speech discrimination (Maryland CNC) test.  38 
C.F.R. § 4.85.  However, the decibel loss recorded suggests 
that the veteran may currently have hearing loss as defined 
by VA regulations in his left ear.  38 C.F.R. § 3.385.  

Additionally, remarks associated with these audiogram results 
note a complaint of tinnitus, and, at his May 2007 hearing, 
the veteran stated that his tinnitus had started in service.  
Tinnitus is a disorder readily observable by laypersons and 
medical expertise is not required to establish its existence.  
See Charles v. Principi, 16 Vet. App. 370 (2002).  Given 
these circumstances, the Board determines that a remand is 
required, so that the veteran may be scheduled for a VA 
examination to determine the nature and etiology of his 
claimed bilateral hearing loss and tinnitus. 

Accordingly, the case is REMANDED for the following action:

1.	The veteran should be scheduled for a 
VA hearing examination.  The claims 
folder, to include a copy of this 
remand, should be made available for 
review by the examiner, and the 
examiner should indicate in the report 
that the file was reviewed.  All 
necessary tests and studies should be 
conducted in order to assess the nature 
and etiology of the veteran's bilateral 
hearing loss and tinnitus.

Following a comprehensive review of the 
record and findings on examination, the 
examiner must indicate whether the 
veteran currently has hearing loss 
and/or tinnitus and, if so, render an 
opinion as to whether the veteran's 
bilateral hearing loss and/or tinnitus 
are more likely than not (i.e., 
probability greater than 50 percent), 
at least as likely as not (i.e., 
probability of 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent), etiologically related 
to his active service and state a 
rationale for such opinion. 

2.	The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with 
the claims file.  The veteran is to be 
advised that failure to report for a 
scheduled VA examination without good 
cause may have adverse effects on his 
claim.  38 C.F.R. § 3.655 (2007).

3.	After completing the above actions and 
any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the veteran's 
service connection claims should be 
readjudicated.  If the claims remain 
denied, the veteran and his 
representative should be issued a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


